DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 7-8 have been added as a new claim. Thus, Claims 1-8 are still pending in this application.
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered. 
Response to Amendments/Remarks
Applicant’s argument/remarks, on page 4, with respect to rejections to claims 1-6     under 35 USC § 101 have been fully considered but they are persuasive. Therefore, rejections to the claims under 35 USC § 101 have been withdrawn. 
Applicant’s argument/remarks, on pages 5-6, with respect to rejections to claims 1-6 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims under 35 USC § 103 have been maintained. 
	On page 5, the Applicant argues that:
 	"the processor displays items related to setting of the feed rates on the display on a machining step-by-machining step basis, in order of the precedence. Applicant respectfully asserts that none of the cited
references describe the above features". These arguments are respectfully not persuasive. 
	Yoshihiro teaches or suggests the processor displays items related to setting of the feed rates on the display on a machining step-by-machining step basis, in order of the precedence (see [0073] “In FIG. 11 and FIG. 12, regarding such a machining process, machining conditions(cutting conditions (peripheral speed, feed amount, rotation speed, feed speed)) at the time of pure machining for each process, such as time required for other operations (dwell time, spindle acceleration tap loss time, table indexing time), and cycle time information, are displayed on the right side of the display screen”; and 0077 “see [0077] “In the simulation of the cycle time calculation described above, the processing conditions (cutting conditions) are changed or the order of the processing steps is changed. Such a change is made in FIG. 11, FIG. 12, FIG. 14, FIG. May be performed from the display screen. Further, the screen may be changed from the display screens of FIGS. 11, 12, 14, and 15 to another screen, and the processing conditions and the order of the processing steps may be changed on the screen of the transition destination.); 
	On page 5, the Applicant further argues:
	“Further, Applicant respectfully asserts that the Office Action fails to present evidence that Marchesi necessarily relates to machining processes using electrodes to feed rates. Marchesi is related to electrode finishing. It is unclear to Applicant as to whether there is a relationship between feed rates and precedence of machining with respect to electrode machining, and Applicant believes that Marchesi fails to describe such a relationship. Further, other than alleging that each of the processing steps must involve feed rates, the Office Action does not provide evidence that there is a relationship between the different types of processing steps and feed rates for electrode machining. Accordingly, Applicant requests the Office Action to provide evidence to support the Office's allegation that each of the processing steps in M archest necessarily requires different feed rates”. These arguments are respectfully not persuasive. 
	Marchesi was cited for the purpose of teaching the sorting or precedence setting of tools or tool  machining processes according to influence on machining accuracy such as roughing, semi finishing or finishing. The display and relationship between tools and feed rates, cycle times and/or other parameters is taught or suggested by Yoshihiro. Marchesi teaches a precedence setting based on processing steps according to influence on machining accuracy such as roughing, semi finishing or finishing. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al (JP 2004227028 as supported by the Machine Translation Provided) in view of Makoto (JP 9-192978 as supported by the machine translation provided) and Marchesi (EP1005940A2 as supported by the Machine Translation).
	As per claim 1, Yoshihiro teaches a machining control device comprising a processor the processor being configured to (see Fig. 1 control device 108 or Numerical control (NC) device in each facility 120; also, see [0020]; also, see [0078] “…In this case, the user obtains the program and loads it into a data processing device such as a computer, so that the processing device displays the cycle time calculation process, the processing conditions, and the cycle time in association with the processing process can be mounted”):
	analyze a machining program to extract a plurality of machining steps in each of which a feed rate of a tool is changeable (see [0032-0036] “FIG. 3 is a diagram illustrating a method of dividing the processing steps. Here, taking a production facility for machining a work by rotating a spindle as an example, a method for dividing a machining process for machining a work by the production facility into a basic machining process from a program executed by a control device for controlling the work... 0035 When the PG is divided into one or more block groups by focusing on tool (tool) exchange, the block group is then further divided for each block group (tool) by focusing on a block that instructs spindle stop. More specifically, as the block, pay attention to a block that instructs a temporary stop of the spindle here, that is, a block that instructs a spindle stop, in which a block that instructs rotation of the spindle is arranged later. I have. The reason is that it is impossible to process a workpiece while the spindle is stopped in a production facility that processes a workpiece by rotating a spindle. In the case of performing one processing with one tool, the tool process of the tool is not divided, and the tool process includes one basic machining process. [0036] When the PG is further divided in each processing step in this manner, processing conditions (here, cutting conditions) are extracted for each block group. The cutting conditions extracted here are mainly necessary conditions for calculating the cycle time”; also, see [0077] “In the simulation of the cycle time calculation described above, the processing conditions (cutting conditions) are changed or the order of the processing steps is changed. Such a change is made in FIG. 11, FIG. 12, and FIG. 14. May be performed from the display screen”, cutting conditions includes feed rate and they are changeable to change the cycle time, see [0073] “cutting conditions (feed amount…feed speed));
	set precedence to the machining steps extracted by the machining step extraction unit (see [0033] “As shown in FIG. 3, first, a block for instructing a tool (tool) exchange is detected, and PG is divided by the block. Thereby, a group of blocks to be processed by the same tool is specified. Thereinafter, in order to distinguish it from the basic machining process, the entire machining process performed using the same tool is referred to as a tool process. The tool process is composed of one or more basic processing steps”; also, see [0040] “In a PG for performing such a process of opening holes # 1 to # 4, it is divided into four tool process block groups. Steps 1 to 4 in the figure indicate tool steps divided into block groups, and the numbers assigned thereto indicate the order in which the tool steps are performed. Since there are two holes #2, the block group corresponding to step 2 is further divided into two block groups”; also, see [0074] and [0077]);
	calculate a machining time period of each of the machining steps based on the machining program (see the Abstract “A machining program of a controller is divided into machining processes, and a cycle time is calculated for every divided machining process; also, see [0044] “The “tool cycle” corresponds to the above-described tool process, and includes all basic machining steps performed in the tool process. Therefore, the cycle time T .sub.j Is the cycle time T of each basic machining step, as shown in FIG. .sub.RK Is the time calculated by integrating. The “equipment cycle” corresponds to the entire process of processing a work in a production facility, and all tool processes are performed as a part thereof. Therefore, the cycle time T is equal to the cycle time T of each tool process. .sub.R Is added to the time calculated by adding the time required for processing the work unique to the production equipment. If the worker sets the work to be processed, closes the safety or, opens the door, and takes out the processed work, the work is set as a specific time as shown in FIG. Time T required to close the door .sub.BS, Time required to open the door and remove the workpiece .sub.BE Will be added”); 
	change set values of the feed rates of the tools (see [0077] “In the simulation of the cycle time calculation described above, the processing conditions (cutting conditions) are changed or the order of the processing steps is changed. Such a change is made in FIG. 11, FIG. 12, FIG. 14, FIG. May be performed from the display screen. Further, the screen may be changed from the display screens of FIGS. 11, 12, 14, and 15 to another screen, and the processing conditions and the order of the processing steps may be changed on the screen of the transition destination. In any case, based on the rearranged order of the processing steps of the processing program and the replaced processing conditions (cutting conditions), a new processing step is extracted by the above-described method, and the extracted processing is performed. Calculate the cycle time of the process.), (see [0030] “This makes it easy to adjust the tools and review the processing steps. As a result, it becomes easy to optimize the processing steps, for example, to minimize the overall processing time or to match the processing time with the target time”, thus, an overall processing time is optimized such that the overall processing time matches/approaches a target time”; also, see [0044] it suggest that a target total time is predefined by a user);
	
	the processor controls the tools to machine a workpiece based on the changed set values of the feed rates of the tools (0073 “the machining process includes not only the operation of pure machining (cutting), but also the operation of exchanging tools (tool) and the operation of moving the spindle before and after the operation”; also, see [0020] “One production facility 121 constituting the production line 120 processes a work under the control of for example, an NC control device having a built-in PLC. The operation panel 122 and the AP 123 are connected to the NC control device...The operator can change an NC program to be executed by the NC control device by operating the operation panel 122 and parameters which are set to determine specifications and are data given to the NC program”, thus, system and apparatus after performing the steps is capable of machining a workpiece with the changes as previously stated), and
	the processor displays items related to setting of the feed rates on the display on a machining step-by-machining step basis, in order of the precedence (see [0073] “In FIG. 11 and FIG. 12, regarding such a machining process, machining conditions(cutting conditions (peripheral speed, feed amount, rotation speed, feed speed)) at the time of pure machining for each process, such as time required for other operations (dwell time, spindle acceleration tap loss time, table indexing time), and cycle time information, are displayed on the right side of the display screen”; and 0077 “see [0077] “In the simulation of the cycle time calculation described above, the processing conditions (cutting conditions) are changed or the order of the processing steps is changed. Such a change is made in FIG. 11, FIG. 12, FIG. 14, FIG. May be performed from the display screen. Further, the screen may be changed from the display screens of FIGS. 11, 12, 14, and 15 to another screen, and the processing conditions and the order of the processing steps may be changed on the screen of the transition destination); 
 	While Yoshihiro clearly teaches that the precedence/order is applied to the machining steps and the feed speed is changed to reach a desired target, Yoshihiro does not explicitly teach setting precedence to the machining steps in descending order (it is to note that placing the steps in ascending or descending order, does not change the total sum of the cycle time. This is just a design choice), wherein the precedence is set for each of the tools and determined based on influence on machining accuracy.
	However, Makoto teaches a machine tool system comprising setting precedence to machining steps in descending order by a precedence setting unit (see page 5 par. 5 and last paragraph “par. 5 The process numbers included in all the process steps are recognized, groups for the same process number are created, and the process number groups are rearranged in descending order(step X). The hole step numbers of the respective machining steps included in the step number group are recognized, and the hole step numbers are rearranged in descending
Order (step X I). The machining process is edited in accordance with the special processing conditions to obtain lean machining data (steps XII to XIV)…”; see  page 5 last par.  “In the step, as shown in FIG. 9, the processing means 17 (FIG. 2) recognizes the process section numbers included in all the processing steps (step numbers 1 to 16), and the processing steps having the same process section number. Etc., create a group for each machining process that is considered to be the same, rearrange in descending order for each group (step X), and in the step, recognize the hole step number of each machining process included in the process number group. , And rearrange in the descending order of hole step numbers (step XI)”); also, see page 6 par. 8 “the processing means 17 creates a group for each machining process that is considered to be the same, such as machining processes having the same process division number, and rearranges the process number groups in descending order. Sort in descending order of hole number. If machining is performed using the machining data at this point, machining over a plurality of stages of holes is performed with one tool at a time, so that the loss required for tool replacement can be suppressed as much as possible, Thus, the system includes a precedence unit (computer and software) that can rearrange data such as machining steps or machining groups in descending order).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Yoshihiro’s invention to include setting precedence to machining steps in descending order by a precedence setting unit as taught by Makoto in order to reduce time (see page 6 par. 8 “Sort in descending order of hole number. If machining is performed using the machining data at this point, machining over a plurality of stages of holes is performed with one tool at a time, so that the loss required for tool replacement can be suppressed as much as possible”).   
	While Yoshihiro clearly teaches that tools are ordered in groups based on the tools type and wherein it is known that each tools performs a different type of machining accuracy, Yoshihiro-Makoto still does not explicitly teach wherein the precedence is set for each of the tools and determined based on influence on machining accuracy. 
	 However, Marchesi teaches a system and method comprising a step of setting a precedence for tools determined based on influence on machining accuracy (machining accuracy has been interpreted as roughing, semi-finishing and finishing accuracy; see Fig. 5 and 7 phases set for roughing, semi-finishing and finishing stages; also, see page 6 par. 6 “…The choice of the processing sequence, i.e. the Sequence of the phases, the work steps to be process done work cycle and the work cycles per Phase, depends on the choice of machining strategy..”; also, see page 7 par. 4 “The control device generates on the basis of these specifications automatically the entire sequence of work cycles to produce the eight damper element depressions A to I. There is a roughing cycle for each of the depressions A to H. (Processing phase 1) and a semi-finishing cycle (Processing phase 2) each consisting of three or four work steps AS are provided…”; also, see page 8 last par. “…roughing, semi-finishing, finishing or fine finishing…”; also, see page 3 par. 2 “…Every edit is in carried out several processing stages or phases, e.g. roughing, pre-finishing, finishing one after the other and fine finishing…”; also, see Fig. 5 and see page 9 last par. “Settings selected: For phase 1 (roughing) is a wearlimit of a maximum of four finishing cycles given the even wear distribution only on the last two steps
of each Working cycles is desired; in phase 2 (Pre-finishing) are a maximum of three cycles of the pre-coating electrode provided the even wear distribution on all work cycles within the wear distribution groups should take place; and in phase 3 (finishing) are a maximum of two finishing cycles per Electrode provided…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Yoshihiro-Makoto’s combination as taught above to include a step of setting a precedence for tools or groups of tools as taught by Yoshihiro-Makoto’s determined based on influence on machining accuracy as taught by Marchesi in order to provide an improved sequence of steps wherein an homogenous processing quality if performed (see page 2 par. 3 and page 3 par. 3. Furthermore, by setting a precedence in the machining steps with respect to specified tools for performing specific machining processes as described, the machining process is reduced because the machine does not have to change tools as wells changing feeding rate and speed changes during each of different machining processes). 
	As per claim 2, Yoshihiro-Makoto-Marchesi teaches the machining control device according to claim 1, Yoshihiro wherein the processor presents the sum of the machining time periods of the machining steps to a user (see [0005] and [0010] “This is a method of displaying various information such as cycle time, which is the time that is expected to be required for processing by the equipment. In the processing program divided in advance for each processing step, the processing step and the processing step. The calculated cycle time or at least one of the processing conditions is displayed in association with each other”; also, see [0073]; also, see [0076] “FIG. 15 shows the machining process extracted from the machining program on the right side of the display screen, and the corresponding cycle time of the machining process (“calculation value of equipment process cycle time” in the figure) is displayed on the left side of the display screen. In FIG. 15, the cycle time TL of one line may be calculated using the cycle time calculated in units of PG as necessary”, also, see [0044] “The “tool cycle” corresponds to the above-described tool process, and includes all basic machining steps performed in the tool process. Therefore, the cycle time T .sub.j Is the cycle time T of each basic machining step, as shown in FIG. .sub.RK Is the time calculated by integrating. The “equipment cycle “corresponds to the entire process of processing a work in a production facility, and all tool processes are performed as a part thereof. Therefore, the cycle time T is equal to the cycle time T of each tool process. .sub.R Is added to the time calculated by adding the time required for processing the work unique to the production equipment”; also, see [0047]), and changes the set values of the feed rates of the tools according to input by the user (see [0030] and 0036] When the PG is further divided in each processing step in this manner, processing conditions (here, cutting conditions) are extracted for each block group. The cutting conditions extracted here are mainly necessary conditions for calculating the cycle time”; also, see [0077] “In the simulation of the cycle time calculation described above, the processing conditions (cutting conditions) are changed or the order of the processing steps is changed. Such a change is made in FIG. 11, FIG. 12, FIG. 14, FIG. May be performed from the display screen”, cutting conditions includes feed rate and they are changeable to change the cycle time by user using the display screens, see [0073] “cutting conditions (feed amount…feed speed)).
	As per claim 5, Yoshihiro-Makoto-Marchesi teaches a machine tool (see Yoshihiro Fig. 1 facility 121 includes machine tools for performing NC machining; also, see [0020]) comprising:
	the machining control device according to claim 1 (see Yoshihiro see claim 1 control device 108; see Fig. 1 control device 1; also, see [0020]); and
	a machining apparatus controllable by the machining control device (see Fig. 1 and see [0020] “One production facility 121 constituting the production line 120 processes a work under the control of, for example, an NC control device having a built-in PLC. The operation panel 122 and the AP 123 are connected to the NC control device. In addition, the NC controller is connected to the local LAN 102 by the AP 123. The operator can change an NC program to be executed by the NC control device by operating the operation panel 122 and parameters which are set to determine specifications and are data given to the NC program”; also, see [0030] “When the order of the processing steps thus divided is changed, the cycle time of each processing step, and further, the entire processing time changes accordingly. Therefore, by presenting the cycle time, the worker (user of the terminal device 104) can accurately grasp the problematic machining process. This makes it easy to adjust the tools and review the processing steps. As a result, it becomes easy to optimize the processing steps, for example, to minimize the overall processing time or to match the processing time with the target time”; Thus, the control device allows an operates to make changes to the NC program retrieved and divided; also, see [0068] data from each machining apparatus is retrieved by device 108).
	As per claim 6, Yoshihiro-Makoto-Marchesi teaches the machining control device according to claim 1, Yoshihiro teaches the tools are sorted in different groups (see 0035 When the PG is divided into one or more block groups by focusing on tool (tool) exchange, the block group is then further divided for each block group (tool) by focusing on a block that instructs spindle stop), Makoto teaches wherein the tools are sorted into a first group for use in roughing, a second group for use in semi-finishing, and a third group for use in finishing (see and the processing steps having the same process section number. Etc., create a group for each machining process that is considered to be the same, rearrange in descending order for each group (step X), and in the step, recognize the hole step number of each machining process included in the process number group. , And rearrange in the descending order of hole step numbers (step XI)”); also, see page 6 par. 8 “the processing means 17 creates a group for each machining process that is considered to be the same, such as machining processes having the same process division number, and rearranges the process number groups in descending order; also, see page 2 par. 2 “…Machining process:
Machining operation for machining with one tool at a time Machining process classification: Represents the concrete contents of center roughing, rough machining (prepared hole machining), medium finish machining, Numbering is
done for each machining process division”; also, see page 2 par. 4 “finishing accuracy”; also, see page 4 par. 11 “side surface finish 100Z”), and 
	Marchesi further teaches setting groups for tools/electrodes (phase 1, phase 2, phase 3), for use in roughing, a second group for use in semi-finishing, and a third group for use in finishing (see Fig. 5 and 7 phases set for roughing, semi-finishing and finishing stages; also, see page 6 par. 6 “…The choice of the processing sequence, i.e. the Sequence of the phases, the work steps to be process done work cycle and the work cycles per Phase, depends on the choice of machining strategy..”; also, see page 7 par. 4 “The control device generates on the basis of these specifications automatically the entire sequence of work cycles to produce the eight damper element depressions A to I. There is a roughing cycle for each of the depressions A to H. (Processing phase 1) and a semi-finishing cycle (Processing phase 2) each consisting of three or four work steps AS are provided…”; also, see page 8 last par. “…roughing, semi-finishing, finishing or fine finishing…”; also, see page 3 par. 2), the processor sets a highest precedence to the first group, a second highest precedence to the second group, and a low precedence to the third group (see Fig. 5 and 7 phases set for roughing, semi-finishing and finishing stages; also, see page 6 par. 6 “…The choice of the processing sequence, i.e. the Sequence of the phases, the work steps to be process done work cycle and the work cycles per Phase, depends on the choice of machining strategy..”; also, see page 7 par. 4 “The control device generates on the basis of these specifications automatically the entire sequence of work cycles to produce the eight damper element depressions A to I. There is a roughing cycle for each of the depressions A to H. (Processing phase 1) and a semi-finishing cycle (Processing phase 2) each consisting of three or four work steps AS are provided…”; also, see page 8 last par. “…roughing, semi-finishing, finishing or fine finishing…”; also, see page 3 par. 2 “…Every edit is in carried out several processing stages or phases, e.g. roughing, pre-finishing, finishing one after the other and fine finishing…”; also, see Fig. 5 and see page 9 last par. “Settings selected: For phase 1 (roughing) is a wear limit of a maximum of four finishing cycles given the even wear distribution only on the last two steps
of each Working cycles is desired; in phase 2 (Pre-finishing) are a maximum of three cycles of the pre-coating electrode provided the even wear distribution on all work cycles within the wear distribution groups should take place; and in phase 3 (finishing) are a maximum of two finishing cycles per Electrode provided…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Yoshihiro-Makoto’s combination as taught above to include wherein the tools are sorted into a first group for use in roughing, a second group for use in semi-finishing, and a third group for use in finishing, and the processor sets a highest precedence to the first group, a second highest precedence to the second group, and 
a low precedence to the third group as taught by Marchesi in order to provide an improved sequence of steps wherein an homogenous processing quality if performed (see page 2 par. 3 and page 3 par. 3. Furthermore, by setting a precedence in the machining steps with respect to specified tools for performing specific machining processes as described, the machining process is reduced because the machine does not have to change tools as wells changing feeding rate and speed changes during each of different machining processes). 
	As per claim 7, Yoshihiro-Makoto-Marchesi teaches the machining control device according to claim 1, Yoshihiro further teaches wherein a sum of the machining time periods of each of the machining steps based on the machining program is a first sum, and the sum of the calculated machining time periods after the set values are changed is a second sum, and the second sum is greater than the first sum (see [0073] “In FIG. 11 and FIG. 12, regarding such a machining process, machining conditions(cutting conditions (peripheral speed, feed amount, rotation speed, feed speed)) at the time of pure machining for each process, such as time required for other operations (dwell time, spindle acceleration tap loss time, table indexing time), and cycle time information, are displayed on the right side of the display screen”; and 0077 “see [0077] “In the simulation of the cycle time calculation described above, the processing conditions (cutting conditions) are changed or the order of the processing steps is changed. Such a change is made in FIG. 11, FIG. 12, FIG. 14, FIG. May be performed from the display screen. Further, the screen may be changed from the display screens of FIGS. 11, 12, 14, and 15 to another screen, and the processing conditions and the order of the processing steps may be changed on the screen of the transition destination  also, see [0030] “When the order of the processing steps thus divided is changed, the cycle time of each processing step, and further, the entire processing time changes accordingly. Therefore, by presenting the cycle time, the worker (user of the terminal device 104) can accurately grasp the problematic machining
process. This makes it easy to adjust the tools and review the processing steps. As a result, it becomes easy to optimize the processing steps, for example, to minimize the overall processing time or to match the processing time with the target time”, Thus, the system of Yoshihiro is capable of performing these limitans since the feed rate and thus cycle time are changeable. If an operator desires to change the feed rates to match a target desired processing time for the processing of a workpiece, then, changing the feed rates to produce larger cycle time for each step and match a target time that was longer than original processing time well meet these limitations).

 	As per claim 8, Yoshihiro-Makoto-Marchesi teaches the machining control device according to claim 1, wherein the processor displays the items related to setting of the feed rates on the display in a scrollable manner (see 0072), including a sum of the machining time periods before the change of the set values, the target value, the sum of the calculated machining time periods after the change of the set values, and minimum and maximum values of the feed rates for each of the machining steps to enable entry of at least one of the minimum and maximum values of the feed rates for each of the machining steps (see [0073] “In FIG. 11 and FIG. 12, regarding such a machining process, machining conditions(cutting conditions (peripheral speed, feed amount, rotation speed, feed speed)) at the time of pure machining for each process, such as time required for other operations (dwell time, spindle acceleration tap loss time, table indexing time), and cycle time information, are displayed on the right side of the display screen”; and 0077 “see [0077] “In the simulation of the cycle time calculation described above, the processing conditions (cutting conditions) are changed or the order of the processing steps is changed. Such a change is made in FIG. 11, FIG. 12, FIG. 14, FIG. May be performed from the display screen. Further, the screen may be changed from the display screens of FIGS. 11, 12, 14, and 15 to another screen, and the processing conditions and the order of the processing steps may be changed on the screen of the transition destination. Also, see 0072 “…FIGS. 11 and 12 show, in the NC program, the tool, the processing conditions (here, the cutting conditions), the cutting distance / time, the non-cutting distance / time, and the cycle time for each tool and each processing step…FIG. 12 shows the right part of the display screen. Although it is not clear from each figure, the display screen of FIG. 11 or FIG. 12 can be scrolled in the vertical direction or the horizontal direction. By scrolling up and down, for example, information on the preceding or subsequent machining process can be displayed on the display screen, and by scrolling left and right, for example, various information displayed on the "right side" of the following display screen Can be displayed on the display screen”; also, see [0001] “The present invention relates to a method and a program for extracting a display target to be displayed on a display unit…”; also, see [0030]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al (JP 2004227028 as supported by the Machine Translation Provided) in view of Makoto (JP 9-192978 as supported by the machine translation provided) and Marchesi (EP1005940A2 as supported by the Machine Translation) as applied to claim 2 above, and further in view of Kenichi et al (JP 2004237441 as supported by the Machine translation provided).
	As per claim 3, Yoshihiro-Makoto-Marchesi teaches the machining control device according to claim 2, further comprising: Yoshihiro further teaches wherein the processor stores (see [0073] “feed amount… feed speed…are displayed), and
	 displays the(see [0073] “feed amount… feed speed…are displayed). However, Yoshihiro-Makoto does not explicitly teach a minimum value and a maximum value of the feed rate are stored and displayed.
	However, Kenichi teaches a machining control device comprising a storage that stores a minimum value and a maximum value of the feed rate which are settable for each of the tools (see page 10 par. 4 “Next, for example, in the equipment information 73 of the equipment design information, although not shown in FIG. 9, the performance of the tool driving portion, that is, the maximum value / minimum value of the rotation speed N is provided for each device (PLC / NC). Values and the maximum and minimum values of the feed speed F are  stored, and these data are acquired. Further, the increment value of each of the rotation speed N and the feed speed F and the initial value of the evaluation index A are arbitrarily set, and these data are also acquired (step S302)”), 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Yoshihiro-Makoto/Marchesi’s combination as taught above to include a storage  that stores a minimum value and a maximum value of the feed rate which are settable for each of the tools as taught by Kenichi in order to allow a system or user to set a feed rate that is within an allowable range such that the NC machine is not set in an unauthorized value that might cause damage to the NC system (for instance, when an unexperienced user tries to set a feed rate which is higher than an high limit, the system might cause a tool breakage or workpiece damage). Furthermore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Yoshihiro-Makoto’s combination as taught above to include the minimum value and the maximum value of the feed rate stored as taught by Kenichi to be displayed in the NC machine system of Yoshihiro since Yoshihiro allows to display and select feed rate/cutting condition to optimize the system process.    
	As per claim 4, Yoshihiro-Makoto-Marchesi-Kenichi teaches the machining control device according to claim 3, Yoshihiro-Kenichi teach or suggest displaying max and min values of a feed rate (see claim 3 above), Yoshihiro and Kenichi further teach or suggest the processor is configured to change the set values of the feed rate in response to selection of one of the displayed minimum and maximum values by the user (see Yoshihiro [0020-0021] “The operator can change an NC program to be executed by the NC control device by operating the operation panel 122 and parameters which are set to determine specifications and are data given to the NC program…. The operator can change the NC program and parameters executed by each NC control device by operating the operation panel 133”; also, see Yoshihiro [0077] “In the simulation of the cycle time calculation described above, the processing conditions (cutting conditions) are changed or the order of the processing steps is changed. Such a change is made in FIG. 11, FIG. 12, FIG. 14, FIG. May be performed from the display screen. Further, the screen may be changed from the display screens of FIGS. 11, 12, 14, and 15 to another screen, and the processing conditions and the order of the processing steps may be changed on the screen of the transition destination…”).	
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Ouchi et al (US 5369870) teaches a system for automatically deciding the order of machining processes based on type of machining process such as roughing and finishing. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117